In re Richard, John A.; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of St. Landry, 27th Judicial District Court, Div. “C”, No. 89K0272C; to the Court of Appeal, Third Circuit, No. KW93-1667.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether the failure of relator’s trial counsel’s to secure the presence of Dr. Anne Thorm as a witness, and his failure to introduce medical reports prepared by Dr. Thorm, constituted ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In all other respects the application is denied.
CALOGERO, C.J., not on panel.